DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KATIE L. MILLEDGE,
                              Appellant,

                                     v.

                          JOHN E. PIERSON,
                              Appellee.

                               No. 4D19-3952

                              [October 8, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE-19-
023458.

   Katie L. Milledge, Pembroke Park, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.